1

2

3

4

5

6

7

8                                 IN THE UNITED STATES DISTRICT COURT
9                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:19 CR 00248 LJO
12                                  Plaintiff,
                                                          ORDER UNSEALING INDICTMENT
13                           v.
14   ERIC LOPEZ MERCADO AND
     JOSE MORENO,
15
                                    Defendants.
16
              The United States having applied to this Court for the indictment in this case to remain under
17
     seal until the defendants named in the indictment were in custody, and the defendants now having been
18
     arrested and the need for sealing has ceased;
19
              IT IS ORDERED that the indictment filed in the above-entitled matter shall be unsealed.
20

21
     IT IS SO ORDERED.
22

23
     Dated:     November 20, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28

                                                          1
30
